Citation Nr: 9931406	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  99-18 077	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on November 18, 1997; a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained an attorney in March 1998, within one 
year of the date of the Board's decision.

2.  On August 30, 1998, the veteran and his attorney entered 
into a contingent attorney fee agreement which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.  

3.  A February 1999 RO decision granted an increased 
evaluation, from noncompensable to 10 percent, for post 
operative small bowel resection secondary to traumatic 
perforation with adhesions, effective from October 31, 1994, 
which resulted in past-due benefits to the veteran.  



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the August 30, 
1998, attorney fee agreement for an increased evaluation to 
10 percent for post operative small bowel resection secondary 
to traumatic perforation with adhesions for the period of 
time between October 31, 1994, and February 10, 1999, have 
been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on November 18, 
1997, denying  entitlement to an increased (compensable) 
evaluation for post-operative residuals of a small bowel 
resection secondary to traumatic perforation with adhesions 
and entitlement to service connection for right knee and hip 
disabilities, to include arthritis.  In that decision, the 
Board also remanded the issue of entitlement to an increased 
evaluation for residuals of a through and through gunshot 
wound to the right thigh, Muscle Groups XIII and XIV, at that 
time evaluated as 30 percent disabling.  Thereafter, in March 
1998 the veteran and his attorney entered into an attorney 
fee agreement to represent him in his claims for VA benefits 
that were denied in the November 1997 Board decision.  
Specifically, the agreement provided that the scope of the 
attorney's representation was the appeal of the denial of an 
increased evaluation for post-operative residuals of a small 
bowel resection secondary to traumatic perforation with 
adhesions and entitlement to service connection for right 
knee and hip disabilities, to include arthritis.  The 
agreement provided that the attorney did not represent the 
veteran any other claims before VA.  See 38 C.F.R. § 20.603 
(1999) (An appellant may limit an attorney's right to act as 
his or her representative in an appeal to representation with 
respect to a specific claim for one or more specific benefits 
by noting the restriction in the written designation.)  At 
that time, the veteran was appealing the two issues that were 
denied in the November 1997 BVA decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In June 1998, the Court issued an Order vacating that part of 
the Board decision which denied an increased evaluation for 
post-operative residuals of a small bowel resection secondary 
to traumatic perforation with adhesions, and dismissed the 
other issue on appeal.  On August 30, 1998, the veteran and 
his attorney entered into a contingent attorney fee agreement 
to represent the veteran before the VA and that agreement 
provided that 20 percent of past-due benefits were to be paid 
by the VA to the veteran's attorney.  After the Court 
proceedings, the Board remanded the issue of entitlement to 
an increased evaluation for post-operative residuals of a 
small bowel resection secondary to traumatic perforation with 
adhesions, to the RO in August 1998.  Additional development 
of the record followed, and a February 10, 1999, rating 
decision granted an increased evaluation from noncompensable 
to 10 percent for post-operative small bowel resection 
secondary to traumatic perforation with adhesions, effective 
from October 31, 1994.  

Based on this evidence, the Board finds that the August 30, 
1998, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 
20.609(c).  Clearly the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated in February 1995, thus after November 
18, 1988, and documentation reflecting the retention of 
counsel within one year of the Board's decision.  

A March 2, 1999, letter to the veteran and his attorney 
indicated that past-due benefits had been computed and that 
20 percent of that amount, or the maximum past-due benefits, 
$1256.32.  While the Board was not provided with the actual 
dollar amount of the past-due benefits, the Board finds this 
award to be presumptively reasonable in fact as it is noted 
to represent no more than 20 percent of the past-due 
benefits.  See 38 C.F.R. § 20.609(f).  Moreover, the Board 
observes that the letter indicates that there are past-due 
benefits from which an award may be paid.  While the letter 
indicated that the award had been released to the veteran's 
attorney, subsequent correspondence from VA indicates that 
the $1256.32 was actually being held by the VA agent cashier 
in anticipation of release to the attorney following a Board 
decision on the matter of attorney fees.  

Accordingly, based on this evidence, the Board concludes and 
finds that attorney fees based on past-due benefits are 
payable to the veteran's attorney for an increased 
evaluation, from noncompensable to 10 percent, for post-
operative small bowel resection secondary to traumatic 
perforation with adhesions, for the period of time from 
October 31, 1994, to February 10, 1999.  


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of an increased evaluation from 
noncompensable to 10 percent for post-operative small bowel 
resection secondary to traumatic perforation with adhesions 
for the period from October 31, 1994, to February 10, 1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


